October 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CITY OF ROSENBERG, Appellant

NO. 14-15-00745-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      Today the Court heard appellee's motion to dismiss the appeal from the
order signed by the court below on September 1, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, City of Rosenberg.


      We further order this decision certified below for observance.